Citation Nr: 1419434	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease with erectile dysfunction, to include as secondary to service-connected residuals of a left varicocele with hydroceles.  

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos, ionizing radiation, and chemical exposure.

3.  Entitlement to an initial compensable rating for a skin disorder (tinea pedis, tinea corporis, and tinea versicolor).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1977.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified before the undersigned in July 2011.  In March 2012, the Board remanded the claims for additional development. 


FINDINGS OF FACT

1.  Competent and credible medical and lay evidence indicates the Veteran's penile curvature with erectile dysfunction began in service and was later diagnosed as Peyronie's disease.  

2.  A current respiratory disorder is not shown by the record.

3.  Since the effective date of service connection, the Veteran's skin disorder has affected less than five percent of his entire body and less than five percent of the exposed areas and has not required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  Peyronie's disease with erectile dysfunction was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for an initial compensable rating for a skin disorder (tinea pedis, tinea corporis, and tinea versicolor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2007-2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issues.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim of entitlement to service connection for Peyronie's disease with erectile dysfunction, in light of the fully favorable determination, a discussion of VA's compliance with the duties to notify and assist is unnecessary.

Regarding the claim of entitlement to service connection for a respiratory disorder, the record reflects that the RO provided the Veteran with the notice required under the VCAA in January 2008.  The claim was adjudicated in an August 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied with respect to this issue.

Regarding the claim for an increased rating, this claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to the claims in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All available service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims in November 2006 and April 2012.  As a whole, the examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Board notes that a portion of the Veteran's service treatment records from the Army Reserves appear to be missing.  In May 2012, the VA made a formal finding that the Veteran's service treatment records from July 1, 1995 to April 30, 2001, were unavailable and documented all efforts to obtain them.  In a May 2012 letter, the Veteran was notified that the records were unavailable and provided an opportunity to submit any records he had in his possession; however, he did not respond.  The Board notes that the Veteran has not alleged any specific in-service event, injury, or disease during this time period relevant to his claimed disabilities.  Regarding his claimed respiratory disorder, he has generally alleged exposure to asbestos, radiation, and chemicals throughout his service; however, for the reasons explained below, service connection is being denied because there is no evidence of a current disability.  Therefore, the Board need not address the matter of in-service exposure.  

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in July 2011.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.


II.  Service Connection Issues

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A.  Peyronie's Disease with Erectile Dysfunction

The appeal arises out of the Veteran's contention that his erectile dysfunction began in service and is the result of the surgical repair of a left varicocele.  See his July 2007 claim.  Specifically, he reports that he gets erections that cause bending of the penile shaft that causes irritation to his partner.  See April 2012 VA examination report.  

The Veteran's service treatment records reflect that he was diagnosed with a left varicocele and underwent high ligation of the left spermatic vein in August 1976.  In December 1976, it was noted that the varicocele was gone, but that the Veteran was concerned about "curvature with erection."  On examination, his penis was normal with only a gentle curve to the right, which the physician indicated was within normal limits.  A January 1977 outpatient reference sheet from that physician notes that following the surgery, the Veteran complained of "difficulty with erection - namely a 'weakness' of the right side of the penis during erection."  The physician indicated that he was at a loss to explain the Veteran's symptoms and requested an opinion from the Department of Genitourinary Medicine at the British Military Hospital.  The Veteran was discharged later that month and it is unclear whether the he was ever was evaluated or received opinion from the British Military Hospital.

VA outpatient treatment records reflect that the Veteran has been diagnosed with erectile dysfunction and treated with Levitra.  See, e.g., a March 2008 VA treatment record.  A VA examination was conducted in April 2012.  The examiner diagnosed the Veteran with Peyronie's disease and opined that the condition was not a result of or caused by the Veteran's varicocele or hydroceles.  The examiner stated that penile curvature is caused by inflammation in the penile tissue itself and not related to processes going on in the scrotum.  The Board points out that the April 2012 VA examiner did not provide an opinion as to whether the Veteran's Peyronie's disease began in service.  

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms of penile curvature with erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

In this case, there is competent and credible medical and lay evidence describing symptoms of erectile dysfunction and penile curvature beginning in service.  The Veteran has also credibly stated that these problems have persisted since service.  Moreover, the symptoms support the later diagnosis of Peyronie's disease made by the April 2012 examiner.  Under these circumstances, the Board finds the lay evidence supports a diagnosis of Peyronie's disease that had its onset in service.  

For these reasons, the Board finds that service connection is warranted for Peyronie's disease with erectile dysfunction.


B.  Respiratory Disorder

The Veteran asserts that he has a respiratory disorder secondary to in-service exposure to asbestos, ionizing radiation, and various chemicals.  See, e.g., his November 2007 claim; his September 2008 notice of disagreement (NOD); and the July 2011 Board Hearing Transcript (Tr.) at 8-10.  However, after a careful consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran claim for service connection because there is no evidence of a current disability, the first element required for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a respiratory disorder.  The Board notes that the Veteran complained of dizziness, headache, and heart palpations due to chemicals in July 1974; however, no respiratory complaints were noted.  At a June 1976 periodic examination, his lungs and chest were normal and a chest X-ray was within normal limits.  He denied having or having had shortness of breath.  At his December 1976 separation examination, his lungs and chest were normal and a chest X-ray was within normal limits.  

Army Reserve records also indicate that the Veteran's lungs and chest were normal and he denied having or having had shortness of breath in August 1980, March 1985, and November 1991.  

VA outpatient treatment records are also unremarkable for a respiratory disorder.  The Veteran denied coughing and breathing problems in July 2006.  He denied coughing and his chest was clear to auscultation without any rales or rhonchi in July 2008.  In June 2009, he also denied having a cough and shortness of breath; his chest was clear to auscultation without any rales or rhonchi.  

The report of an April 2012 VA examination reflects that the Veteran complaints of coughing and shortness of breath were considered; however, the examiner found that the Veteran did not have a respiratory condition.  The examiner noted that the Veteran was unable to complete the spirometry portion of a pulmonary function test due to poor effort and that the chest X-ray was normal.  

As noted above, the Veteran's is competent to testify as to his symptoms of coughing and shortness of breath.  See Jandreau, 492 F.3d at 1376-77.  In this case, however, his statements contradict what he has reported to VA clinicians.  Therefore, the Board does not find his statements regarding his respiratory problems, made in course of seeking VA compensation, credible.  Rather, the Board finds the contemporaneous medical record, in which he denied having respiratory problems, along with the negative clinical findings, outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  

In summary, a respiratory disorder is not shown by the evidence of record.  Because the Veteran has not demonstrated a current disability, the Board need not address in-service exposure to asbestos, ionizing radiation, and chemicals.  Service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). 

III.  Disability Rating - Skin Disorder

The Veteran's service-connected skin disorder has been rated as noncompensable 
(0 percent) effective July 19, 2006.  The Veteran asserts that he has had persistent skin problems since service, which cause pain and discomfort and require extensive preventative measures.  See his July 2007 NOD.  For these reasons, he asserts he is entitled to a higher disability rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

The Veteran's skin disorder has been evaluated under Diagnostic Code 7899-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's skin disorder is rated by analogy, using the criteria for dermatitis or eczema under Diagnostic Code 7806.

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to the October 2008 changes is applicable to the evaluation of the Veteran's skin disorder prior to October 23, 2008.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, Diagnostic Code 7806, which is applicable to the present claim, was not revised in any substantive way in October 2008.

Under Diagnostic Code 7806, dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.  A 10 percent rating is warranted where dermatitis or eczema affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Historically, the Veteran's service treatment records reflect that he was treated for a rash on his neck after shaving in August 1974.  The diagnosis was dermatitis and he was given a tube of Mycolog (an antifungal cream) to apply to the area.  Although there is no further documented treatment in his service records, in his July 2007 NOD, he reported that he continued to have outbreaks of fungus affecting his lower legs, groin, neck, armpits, and feet.  He also indicated that the condition was worse in the summer months.  

A December 2002 VA dermatology note reflects that the Veteran had a rash on his chest, severely dry feet, and pigment changes on his lower legs.  The diagnoses were tinea versicolor, stasis dermatitis, and dyshidrotic eczema.  In June 2006, he had a rash on his right chest and pannus fold with mild erythema, and a small amount on his toes.  The diagnoses were tinea pedis and tinea corporis.

The report of a November 2006 VA examination reflects that the Veteran complained of intermittent skin problems since service with flare-ups approximately once per year.  He did not take any corticosteroids, immunosuppressives, or systemic medications; however, he did use topical ointments.  He reported that the flare-ups usually involved his neck, torso, calves, and legs.  He had no scarring or disfigurement.  On physical examination, he had hyperpigmented areas of the bilateral shins with edema, which was nonpainful to touch.  He was diagnosed with stasis dermatitis secondary to varicose veins.  The examiner indicated that there was no evidence of a neck or skin condition on examination, but that it was "at least as likely as not" that the Veteran's recurrent tinea corporis and tinea versicolor began or was otherwise related to his military service. 

A July 2008 VA outpatient treatment record reflects that the Veteran denied having abnormal skin lesions or a rash.  

In a January 2009 written statement, the Veteran reported that he had persistent skin irritations that were discomforting during the day and woke him at night.  He said he had to use ointments and creams constantly and that his hands were in a constant chapped state and bled.  He said his skin was so raw that he could sometimes not shave with a razor and that his chest was red and itchy in humid and dry weather.  He also said he had constant irritation in his groin area.  

A June 2009 VA primary care note reflects that the Veteran was using Ciclopriox topical cream and Betamethasone Dipropionate on his feet and Selenium shampoo on his scalp.  He said that he had a fungus condition that started in the military and that the fungal infection on his feet never really went away.  He requested a referral to the dermatology clinic.  A February 2010 primary care note reflects that the Veteran had a mildly excoriated lesion on the dorsal side of his right foot, a scaling rash on the soles of his feet, and that his toenails were irregular with slight discoloration.  The lesion was assessed as a contusion; however, he was also diagnosed with probable onychomycosis and tinea pedis.  He was prescribed topical antifungal cream.  

During the July 2011 Board hearing, the Veteran testified that his skin condition often affected his hands and resulted in cracking and bleeding in different areas.  See Board Hearing Tr. at 4.  He also said that it sometimes affected his feet and groin area, but mostly his hands.  Id.  He testified that his skin condition was about the same and that he had seasonal flare-ups in the winter with lower temperatures.  

The report of an April 2012 VA examination reflects that the Veteran complained of recurrent rashes on his head, hands, groin, and feet.  He used topical medications, but no systemic corticosteroids or other immunosuppressive medications.  On physical examination, he had dry, cracked skin on about 20 percent of the sole of each foot with some erythema and cracking between the toes.  There was also erythema and a few small patches under the pannus and dry, cracked skin on the palms with a small amount of bleeding on the right hand.  The examiner estimated that the Veteran's dermatitis affected less than five percent of his body and less than five percent of exposed areas.  The examiner diagnosed the Veteran with dyshidrotic eczema, tinea corporis, tinea versicolor, and tinea pedis.  He indicated that the tinea pedis was related to his other tinea rashes, but that the rash on his hands and feet appeared to be dyshidrotic eczema and was not related to the service-connected tinea rashes.  

As an initial matter, the Board notes that the Veteran has been diagnosed with multiple skin disorders.  The Veteran's stasis dermatitis is related to his service-connected varicose veins and has been considered in the evaluation assigned to each lower extremity under Diagnostic Code 7120.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).  In addition, the April 2012 VA examiner diagnosed the Veteran with dyshidrotic eczema and opined that it was unrelated to his service-connected tinea infections.  When estimating the percentage of the body affected, however, the examiner did not differentiate between the tinea infections and the dyshidrotic eczema.  Therefore, the Board has considered the total area affected by both of these skin conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).
The Board has carefully reviewed the evidence, but finds that a compensable rating for the Veteran's service-connected skin disorder is not warranted.  The skin condition has required no more than topical therapy and has not affected more than five percent of his body or exposed areas.  

The Board is cognizant of the decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (noting that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed" as one factor to be considered).  

In this case, the Veteran has reported that his skin condition is recurrent; however, he has provided conflicting information as to when flare-ups appear.  In a July 2007 statement, he indicated that the condition was worse during the summer months and improved during the winter months when the humidity was low.  In a January 2009 written statement, he said he had increased symptoms in humid and dry weather.  During the Board hearing, he testified that his symptoms were worse during the winter months.  See July 2011 Board Hearing Tr. at 16.  The differing reports may reflect that there is not a seasonal element to the recurrent nature of his skin disorder.  He has been examined multiple times in varying degrees of disability.  Although the skin condition was not active during the November 2006 VA examination and in July 2008, it was active in December 2002, June 2006, June 2009, February 2012, and during the April 2012 VA examination.  The Board finds the evidence as a whole sufficient to rate the Veteran's skin disability. 

As noted above, the April 2012 VA examiner estimated that the area affected by the Veteran's skin disorder was less than five percent of his body and less than five percent of exposed areas.  As mentioned, this included both the Veteran's service-connected tinea and nonservice-connected eczema.  This also corresponds to the areas he has described as being affected - primarily his hands and feet, but sometimes his chest/torso and groin.  The Veteran is competent to report his observations with regard to his skin, including any episodes of flare-ups and treatment.  See Jandreau, 492 F.3d at 1376-77.  The Board finds his statements consistent with the rating assigned.  In considering both the medical and lay evidence, the Board does not finds that a compensable rating is warranted under Diagnostic Code 7806 throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board has considered the applicability of other diagnostic codes pertaining to the skin.  As noted the Veteran has been diagnosed with multiple fungal infections (tinea pedis, tinea corporis, and tinea versicolor).  Diagnostic Code 7813 is used to evaluate dermatophytosis, which includes various tinea infections.  Diagnostic Code 7813, however, directs that such disorders be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  Here, the Veteran does not have any disfigurement or scars.  Therefore, his skin disorder is evaluated as dermatitis, which is contemplated by Diagnostic Code 7806, the rating criteria applied above. 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected skin disorder.  The Veteran has described having dry, scaling skin, which causes him pain and discomfort and sometimes bleeding on his hands.  Diagnostic Code 7806 specifically contemplates the percentage of the body affected, the percentage of exposed area affected, and the severity of the condition by the extent and type of the treatment involved.  Diagnostic Code 7806 provides for higher ratings for more severe symptoms involving a greater area of the body.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an initial compensable rating for a skin disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for Peyronie's disease with erectile dysfunction is granted.

Entitlement to service connection for a respiratory disorder is denied.

An initial compensable rating for a skin disorder (tinea pedis, tinea corporis, and tinea versicolor) is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


